Citation Nr: 0911458	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected cervical spine arthritis prior to 
December 28, 2005.  

2.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected cervical spine arthritis from 
December 28, 2005 to January 24, 2008. 

3.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected cervical spine arthritis from 
August 1, 2008. 



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision.  

The Board notes that the December 2005 RO rating decision 
granted service connection and assigned an initial 
noncompensable rating effective on May 7, 1997.  

After a December 2005 VA examination, the RO then issued a 
January 2006 rating decision that assigned an initial 20 
percent disability rating, effective on December 28, 2005.  A 
June 2006 Decision Review Officer (DRO) decision then 
assigned a 10 percent disability rating from May 7, 1997 to 
December 27, 2005.  

During the pendency of the appeal, a July 2008 RO rating 
decision granted a temporary total evaluation under 38 C.F.R. 
§ 4.30, effective beginning on January 25, 2008 to July 31, 
2008.  The July 2008 RO rating decision then assigned a 30 
percent disability rating effective on August 1, 2008.  

Inasmuch as ratings higher for the service-connected cervical 
spine arthritis is available, and inasmuch as a claimant is 
presumed to be seeking maximum available benefit for a given 
disability, the claim for higher ratings, as reflected on the 
title page, remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board 
has characterized that issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing an initial rating claim from a claim for an 
increased rating for disability already service-connected).  

The Board notes that, initially during of the appeal, the 
Veteran had a private attorney representing him; however, he 
revoked that power of authority and is now represented as 
indicated on the title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to December 28, 2005, the service-connected 
cervical spine arthritis is shown to have been productive of 
a disability picture that more nearly approximated that of a 
moderate functional loss due to pain.  

3.  From December 28, 2005 to January 24, 2008, the service-
connected cervical spine arthritis is shown to have been 
productive of a disability picture that more nearly 
approximated that of a functional loss due to pain with 
limitation of forward flexion of the cervical spine to 15 
degrees on repetitive movement.  

4.  Beginning on August 1, 2008, the service-connected 
cervical spine arthritis is not shown to be manifested by 
unfavorable ankylosis of the entire cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 
20 percent, but not higher, for the service-connected 
cervical spine arthritis, prior to December 28, 2005, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Codes 5243, 5290 (2008).  

3.  The criteria for the assignment of a rating of 30 percent 
for the service-connected cervical spine arthritis from 
December 28, 2005 to January 24, 2008 are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5243 (2008).  

4.  The criteria for the assignment of a rating in excess of 
30 percent for the service-connected cervical spine arthritis 
since August 1, 2008 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Codes 5243 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In February 2008, after the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the February 2008 Supplemental Statement 
of the Case (SSOC).  The Board notes that this is a 
downstream issue on appeal and therefore, notice was not 
given until after the Veteran appealed the initial rating 
decision. 

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the February 2008 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2008 letter advised the Veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  

The letter also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the June 2006 Statement of the 
Case (SOC) and a June 2008 letter, which suffices for 
Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
Veteran in March 2006.  Further, the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in December 2005 and 
May 2008. 

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of cervical spine 
arthritis.  


II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Board notes that the December 2005 RO rating decision 
granted the Veteran service connection and an initial 
noncompensable rating effective May 7, 1997.  After a 
December 2005 VA examination the RO then issued a January 
2006 rating decision that granted the Veteran an initial 20 
percent disability rating, effective December 28, 2005.  A 
June 2006 DRO decision then granted the Veteran a 10 percent 
disability rating from May 7, 1997 to December 27, 2005.  

During the pendency of the appeal, a July 2008 RO rating 
decision granted the Veteran a temporary 100 percent 
evaluation under 38 C.F.R. § 4.30, effective January 25, 2008 
to July 31, 2008.  The July 2008 RO rating decision then 
granted the Veteran a 30 percent disability rating effective 
August 1, 2008. 

The Board notes that, during the pendency of this appeal, the 
criteria for evaluating spine disorders have been 
substantially revised.  The first criteria was established 
through September 22, 2002, then revised beginning on 
September 23, 2002, and then the newest criteria became 
effective September 26, 2003.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  VA General Counsel found that 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

The prior version shall apply to periods preceding the 
amendment but may also apply after the effective date of the 
amendment.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 
U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier 
than the effective date thereof)).  See 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Board 
notes that since the Veteran's claim was filed in May 1997 it 
will be evaluated under all criteria.  

For the period through September 22, 2002, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), a 10 percent evaluation 
was warranted for mild intervertebral disc syndrome.  

A 20 percent evaluation was in order for moderate 
intervertebral disc syndrome, with recurring attacks.  

A 40 percent evaluation contemplated severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5243, a 10 percent 
evaluation is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Moreover, the remaining diagnostic criteria for evaluating 
spine disability have recently been revised, effective on 
September 26, 2003.  

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2003), addressing limitation of motion of the 
cervical spine, a 10 percent evaluation was assigned in cases 
of slight limitation of motion.  A 20 percent evaluation was 
in order for moderate limitation of motion, while a 30 
percent evaluation was warranted for severe limitation of 
motion.  

Under the recent revisions (Diagnostic Codes 5235-5242), a 10 
percent evaluation is in order for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
muscle spasm, guarding, or localized tenderness not resulting 
in an abnormal gait or abnormal spinal contour; or a 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; a combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 30 percent evaluation is assigned in cases of forward 
flexion of the cervical spine of 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent evaluation is in order for unfavorable ankylosis of 
the entire cervical spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

The Board notes that the terms "mild," "moderate" and 
"severe" are not defined in the rating schedule; rather 
than applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, 8 Vet. App. 
202 (1995).  Functional loss due to pain or weakness must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See 38 C.F.R. § 4.40.  

The Board notes that, prior to December 2005, the Veteran had 
not been afforded a VA examination.  However, a careful 
review of the Veteran's private treatment records reveals 
that, in May 1997, an MRI revealed disc disease at several 
levels but no significant stenosis or foraminal encroachment.  

Another May 1997 private physician's letter stated that his 
cervical spine studies revealed mild degenerative joint 
disease at the level of C5 and C6 which included osteophytic 
spur at the anterior aspect of C5.  

In July 1999, the Veteran's private physician stated that he 
had chronic trigger nodules of the paravertebral musculature 
as well as chronic joint dysfunction in the form of cervical 
subluxation.  He continued to experience periods of remission 
and exacerbations of this chronic condition and was treated 
with spinal manipulative therapy and physiotherapy.  

At the Veteran's initial VA contact examination in December 
2005, he reported having progressive discomfort of the 
cervical spine with range of motion activity exacerbated with 
head rotational movements and lifting.  His pain was an 8 out 
of 10 and was a pain that ached, stuck, pressed, and was 
sharp.  He had lost three periods per month from work as a 
result of his symptomatology.  

An examination revealed guarding due to anticipation and 
association of pain with rotational head movements.  He had 
appreciable radiating pain on movement without muscle spasm 
or tenderness to palpation.  There were also no appreciable 
indications of intervertebral disc syndrome.  

The Veteran's range of motion for flexion was to 30 degrees 
with pain at 30 degrees; extension was to 25 degrees with 
pain at 25 degrees; right and left lateral flexion were to 20 
degrees with pain at 20 degrees; and right and left rotation 
were to 60 degrees with pain at 60 degrees.  

Significantly, after repetitive motion, the Veteran's range 
of motion for flexion was limited to 15 degrees due to pain.  
There was no further limitation by fatigue, weakness, lack of 
endurance or incoordination on repetitive motion.  

In December 2007, the Veteran's private physician stated that 
he had upper neck pain with severe burning pain into both 
shoulders.  Image studies revealed severe foraminal stenosis 
in the upper cervical spine.  His range of motion for lateral 
rotation was 45 degrees to the right and left, extension was 
60 degrees, and forward flexion was chine to chest.  It was 
noted that he had kyphosis.  

In a June 2007 VA treatment note, the Veteran had constant 
neck pain. An MRI study revealed moderate disease; however, 
he said that the symptoms were quite severe and that he was 
miserable.  He was adamant about having a multilevel anterior 
cervical fusion.  In January 2008, the Veteran had an 
anterior cervical discectomy and fusion at C5-6 and C6-7.  

At the May 2008 VA contracted examination, the Veteran 
reported having stiffness and weakness with no visual 
disturbances, numbness, fevers, bladder complaints, malaise, 
bowel complaints or dizziness.  He reported that the pain was 
a 9 out of 10 and was a crushing and aching pain.  He stated 
that his cervical fusion did not result in any 
incapacitation.  

An examination of the spine revealed no evidence of radiating 
pain on movement or evidence of muscle spasm or evidence of 
tenderness.  His spine was ankylosed in the favorable 
position and it was fused in a neutral position.  The range 
of motion of the cervical spine was not performed because the 
spine was ankylosed.  There was normal head position with 
symmetry in appearance.  


Prior to December 28, 2005

The Board notes that the December 2005 RO rating decision 
granted the Veteran service connection and an initial 
noncompensable rating effective May 7, 1997.  A June 2006 DRO 
decision then granted the Veteran a 10 percent disability 
rating from May 7, 1997 to December 27, 2005.  

The Board finds after a careful review of the Veteran's 
claims file that his service-connected cervical spine 
arthritis more closely approximated the criteria for a 20 
percent rating under Diagnostic Code 5290  that was in effect 
for the earlier part of this period.  The recorded private 
medical evidence provided findings that more nearly resemble 
that of moderate functional loss when his episodes of pain 
were considered.  The overall findings did not approach 
severe functional loss or related changes of the cervical 
spine.  

Thus, the Board cannot find that, prior to December 28, 2005, 
the cervical spine disability warrants a rating higher then 
20 percent on the basis of severe limitation of motion, 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months, forward flexion of the 
cervical spine limited to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  

The Board notes that VA must consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of range of motion.  DeLuca, supra.  
Functional loss due to pain or weakness must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See 38 C.F.R. § 4.40.  

The Board finds, after careful review of the medical evidence 
that prior to December 28, 2005, that the service-connected 
cervical spine arthritis warranted initial rating of 20 
percent, but not higher.  



From December 28, 2005 to January 24, 2008

A January 2006 rating decision that granted a 20 percent 
disability rating, effective on December 28, 2005.  During 
the pendency of the appeal, a July 2008 RO rating decision 
granted the Veteran a temporary 100 percent evaluation under 
38 C.F.R. § 4.30, effective from January 25, 2008 to July 31, 
2008.  

After a careful review of the Veteran's VA treatment records, 
VA contracted examinations, private treatment records, and VA 
claims file the Board finds that from December 28, 2005 to 
January 24, 2008 the Veteran's cervical spine arthritis was 
productive of a disability picture that more nearly 
approximated that of a limitation of function due to pain 
with forward flexion restricted to 15 degrees or less.  

Therefore, the Veteran does warrant a rating of 30 percent 
under the revised criteria for the service-connected cervical 
spine arthritis for this period.  In addition, the Board 
notes that the interim criteria does not apply since he does 
not have intervetebral disc syndrome.  

The VA examination showed pain as a factor with evidence that 
his service-connected cervical spine arthritis had additional 
limitation of function due to fatigue, weakness, pain and 
lack of endurance.  The assigned 30 percent rating 
contemplates the functional loss under DeLuca.  

Accordingly, the Board finds that the Veteran's service-
connected cervical spine arthritis does warrant an initial 
rating of 30 percent from December 28, 2005 to January 24, 
2008.  


Since August 1, 2008 

The Board notes that from January 25, 2008 to July 31, 2008, 
the Veteran received a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 for convalescence.  The July 2008 RO rating 
decision then granted the Veteran a 30 percent disability 
rating effective on August 1, 2008. 

After a careful review of the Veteran's VA treatment notes, 
VA contracted examination, and private treatment notes the 
Board finds that since August 1, 2008 the Veteran's service-
connected cervical spine arthritis does not warrant a rating 
in excess of 30 percent.  

There is no medical evidence that the service-connected 
cervical spine arthritis is manifested by unfavorable 
ankylosis of the entire cervical spine.  In addition, the 
Veteran has not been diagnosed with intervetebral disc 
syndrome.  

Accordingly, the Board finds that the Veteran's service-
connected cervical strain arthritis does not warrant an 
initial rating in excess of 30 percent since August 1, 2008.  


ORDER

An increased, initial rating of 20 percent for the service-
connected cervical spine arthritis, prior to December 28, 
2005, is granted, subject to the regulations controlling the 
award of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
cervical spine arthritis, from December 28, 2005 to January 
24, 2008, is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An increased rating in excess of 30 percent for the service-
connected cervical spine arthritis, since August 1, 2008, is 
denied. 


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


